DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 18-20 will be rejoined in the application since method claim 18 as amended that includes all of the limitations as parallel apparatus claim 1 which is now allowable.
Claims 1-20 are allowed.
This notice of allowance is responsive to applicant’s amendment filed on 6/23/2022.  The amendment and remarks, pages 6-8, filed therein has overcome the rejection of independent claim 1 under 35 U.S.C 102(a)(1) by Loh et al.  Therefore, the rejection of the claims have been withdrawn.
The following is an examiner’s statement of reasons for allowance: Claims 1, 18 have not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claims with a surgical tool for a robotic surgical system comprising: tool circuity included in a tool housing and configured to communicate with corresponding circuitry of the robotic surgical system; and an indicator provided on the tool housing and electrically connected to the tool circuitry, wherein the indicator is  activatable upon communicably coupling the tool circuitry  with  the corresponding circuitry of the robotic surgical system, and wherein the indicator provides a visual indication of remaining useful life of the surgical 
tool. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771